DETAILED ACTION
Preliminary Amendment 
1.	The preliminary amendment field on August 1, 2019 has been entered. The claims pending in this application are claims 1-17. 

Election/Restrictions
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to a method for determining levels of interactions between biomolecules. 
Group II, claim 15, drawn to a method for analyzing protein-protein interactions in single cells or single molecules. 
Group III, claim 16, drawn to a kit.
Group IV, claim 17, drawn to a kit.
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Groups II to IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group I and Groups II to IV is not special since the method in claim 1 of Group I is not a contribution over the prior art (see page 1563, Figure 1 and supplemental Figure 15 from Molecular & Cellular Proteomics, 12 (6), 1563-1571, 2013, which is a reference from IDS filed on August 1, 2019). 
Groups II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, analyzing protein-protein interactions in single cells or single molecules in claim 15 of Group II is not required for Group III while a kit in claim 16 of Group III is not required for Group II. 
Groups II and IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Groups II and IV is not special since the kit in claim 17 of Group IV is not a contribution over the prior art (see Figure 1 of WO 2015/118029 A1, which is a reference from IDS filed on August 1, 2019). 
Groups III and IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Groups III and IV is not special since the kit in claim 17 of Group IV is not a contribution over the prior art (see Figure 1 of WO 2015/118029 A1, which is a reference from IDS filed on August 1, 2019). 
5.	Group I contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(1)	the single-stranded stretch of the first and second IC oligonucleotides enables interaction between the first and/or second IC oligonucleotide and an information receiving (IR) oligonucleotide (claim 2)
(2)	the single-stranded stretch of the first and second IC oligonucleotides enables interaction
between the first and/or second IC oligonucleotide and an activating oligonucleotide (claim 2)
(3)	the single-stranded stretch of the first and second IC oligonucleotides enables interaction directly between the first and second IC oligonucleotides (claim 2)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1 and 3-14. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (1) is not required for species (2) and (3), the subject matter in species (2) is not required for species (1) and (3), and the subject matter in species (3) is not required for species (1) and (2). 
6.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(4)	incorporating reporter tag DNA sequences by adding the first reporter tag DNA molecule and the second reporter tag DNA molecule, whereby the first reporter tag DNA molecule is incorporated in the IR DNA molecule at the first reporter tag binding site if a nick has been created at the first cleavage motif site, and/or the second reporter tag DNA molecule is incorporated in the IR DNA molecule at the second reporter tag binding site if a nick has been created at the second cleavage motif site (claim 3)
(5)	incorporating reporter tag DNA sequences by using a DNA polymerase and nucleotides to incorporate the first reporter tag DNA sequence in the IR DNA molecule by filling the gap complementary to the first reporter tag binding site on the first IC oligonucleotide if a nick has been created at the first cleavage motif site, and/or to incorporate the second reporter tag DNA sequence in the IR DNA molecule by filling the gap complementary to the second reporter tag binding site on the second IC oligonucleotide if a nick has been created at the second cleavage motif site (claim 3)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1, 2,  and 4-14. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (4) is not required for species (5) while the subject matter in species (5) is not required for species (4). 
7.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(6)	the cleavage motifs are uracils (claim 4)
(7)	 the cleavage motifs are restriction sites (claim 4)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1-3 and 5-14. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (6) is not required for species (7) while the subject matter in species (7) is not required for species (6). 
8.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(8)	the digestion enzyme(s) used to create nicks at the cleavage motif sites is/are nicking endonuclease 3’ Nb.Bsr.DI (claim 5)
(9)	 the digestion enzyme(s) used to create nicks at the cleavage motif sites is/are nicking endonuclease 5’ Nt.BsmAI (claim 5)
(10)	a combination of Uracil-DNA plycolsylase (UDG) and Endo IV (claim 5)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1-4 and 6-14. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (8) is not required for species (9) and (10),  the subject matter in species (9) is not required for species (8) and (10), and the subject matter in species (10) is not required for species (8) and (9). 
9.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(11)	the recreated IR DNA molecule is monitored in the sample where it has been formed (claim 9)
(12)	the recreated IR DNA molecule is collected from the sample where it has been formed followed by sorting and analysis of single molecules (claim 9)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1-8 and 10-14. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (11) is not required for species (12) while the subject matter in species (12) is not required for species (11). 
10.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(13)	the hairpins in the first and second IC oligonucleotides are disrupted or destabilized by 
providing an activating oligonucleotide that is complementary to the first oligonucleotide thereby
binding to the first IC oligonucleotide (claim 11)
(14)	the hairpins in the first and second IC oligonucleotides are disrupted or destabilized by 
providing an activating oligonucleotide that is complementary to the second IC oligonucleotide
thereby binding to the second IC oligonucleotide (claim 11)
(15)	the hairpins in the first and second IC oligonucleotides are disrupted or destabilized by 
degrading one of the strands in the hairpins of one or both IC oligonucleotides, thereby liberating a single-stranded stretch of DNA in the first and/or second IC oligonucleotide (claim 11)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1-10 and 12-14. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (13) is not required for species (14) and (15),  the subject matter in species (14) is not required for species (13) and (15), and the subject matter in species (15) is not required for species (13) and (14). 
11.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(16)	the sample is a biological sample of one or more cells (claim 13)
(17)	the sample is a mixture of proteins (claim 13)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1-12 and 14. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (16) is not required for species (17) while the subject matter in species (17) is not required for species (16). 
12.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(18)	a linear recreated IR DNA molecule is amplified and thereafter separated by electrophoresis  (claim 7)
(19)	 a linear recreated IR DNA molecule is amplified and thereafter separated by chromatography (claim 7)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1-6 and 9-14. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (18) is not required for species (19) while the subject matter in species (19) is not required for species (18). 
13.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634    
January 3, 2022